                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MICHAEL GREEN,                                    Case No. 19-cv-00176-WHO (PR)
                                  11     aka KEVIN DEAN BREWER,
                                  12                   Petitioner,
Northern District of California




                                                                                           ORDER OF DISMISSAL
 United States District Court




                                  13             v.
                                  14     P. COVELLO,
                                                                                           Dkt. No. 2
                                  15                   Respondent.
                                  16

                                  17                                        INTRODUCTION
                                  18          Petitioner Michael Green, aka Kevin Dean Brewer, has filed another petition
                                  19   challenging the same state convictions he challenged in two prior (and now closed) habeas
                                  20   actions, Green v. Knipp, No. 12-01689 WHO and Brewer v. Perez, No. 15-02456 WHO.
                                  21   The pending petition will be dismissed as second or successive to the prior petitions.
                                  22                                         BACKGROUND
                                  23          The first habeas petition was denied on the merits. (Green, No. 12-1689, Dkt. No.
                                  24   43.) Petitioner appealed, but his appeal was terminated by the Ninth Circuit because it was
                                  25   not timely filed. (Id., Dkt. Nos. 45, 47 and 50.)
                                  26          The second habeas petition was dismissed as second or successive. (Brewer, No.
                                  27   15-02456, Dkt. No. 4.) Petitioner appealed, but the Ninth Circuit terminated his appeal
                                  28   when it denied his request for a certificate of appealability. (Id., Dkt No. 9.)
                                   1            These two prior petitions and the current petition are challenges to petitioner’s 2009
                                   2   state court convictions for the sexual abuse and sexual assault of a child, for which he
                                   3   received a sentence of 61 years to life.1
                                   4                                           DISCUSSION
                                   5            The pending petition is barred by the rule against filing a second or successive
                                   6   petition. As noted, petitioner has filed at least one previous petition regarding the same
                                   7   convictions at issue in the pending petition. In order to file a second or successive petition,
                                   8   petitioner must obtain an order from the Court of Appeals authorizing the district court to
                                   9   consider the petition. See 28 U.S.C. § 2244(b)(3)(A). Because petitioner has not shown
                                  10   that he has received such authorization, the pending petition must be dismissed as second
                                  11   or successive, the filing of which has not been authorized by the Court of Appeals.
                                  12            Petitioner appears to allege that the second or successive bar does not apply here.
Northern District of California
 United States District Court




                                  13   His reasoning is as follows. The state appellate court (on direct review) modified his
                                  14   sentence.2 He believes this created a new judgment, which would permit him to file
                                  15   another habeas petition, one not barred by the second or successive rule. In an effort to
                                  16   support his position, he cites inapposite Eleventh Circuit authority.3
                                  17            Petitioner’s allegations are unconvincing. First, Eleventh Circuit authority is not
                                  18   binding on this Court, which is in the Ninth Circuit, even when it is relevant. Second, this
                                  19   “new judgment” was the subject of petitioner’s first habeas petition (Green, No. 12-1689).
                                  20   Therefore, any subsequent petition challenging that “new judgment,” such as the current
                                  21
                                       1
                                  22       People v. Brewer, 192 Cal. App. 4th 457 (Cal. Ct. App. Feb. 1, 2011).
                                       2
                                  23     The state appellate court determined on direct review that petitioner was entitled to
                                       additional presentence time credits, modified the judgment accordingly, and directed the
                                  24   trial court to prepare a new abstract of judgment. (Pet., Dkt. No. 1 (State Appellate
                                       Opinion) at 28-29.)
                                  25   3
                                        Petitioner relies on two cases from the Eleventh Circuit. One discussed whether
                                  26   resentencing affects the calculation of AEDPA’s filing deadline. Hepburn v. Moore, 215
                                       F.3d 1208 (11th Cir. 2000). Timeliness was never an issue in petitioner’s cases. The other
                                  27   discussed when a state court judgment becomes final after a defendant has been
                                       resentenced. Maharaj v. Secretary for the Department of Corrections, 304 F.3d 1345
                                  28   (11th Cir. 2002). Here, there was no dispute about when petitioner’s judgment became
                                       final.
                                                                                       2
                                   1   one, is barred by rule against the second or successive petition rule. Accordingly, the
                                   2   petition is DISMISSED.
                                   3                                          CONCLUSION
                                   4          The pending petition is DISMISSED as second or successive, the filing of which
                                   5   has not been authorized by the Court of Appeals.
                                   6          A certificate of appealability will not issue. Petitioner has not shown “that jurists of
                                   7   reason would find it debatable whether the petition states a valid claim of the denial of a
                                   8   constitutional right and that jurists of reason would find it debatable whether the district
                                   9   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                  10          Petitioner’s application to proceed in forma pauperis is GRANTED. (Dkt. No. 2.)
                                  11          The Clerk shall terminate all pending motions, enter judgment in favor of
                                  12   respondent, and close the file.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.
                                  14   Dated: January 16, 2019
                                                                                          _________________________
                                  15
                                                                                          WILLIAM H. ORRICK
                                  16                                                      United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
